    

2100 Seaport Boulevard

Redwood City

California 94063

U.S.A.

 

main +1 650 562 0200

fax +1 650 817 1499

www.openwave.com

  

LOGO [g35483g32t83.jpg]

 

 

October 14, 2004

 

Mr. Dave Whalen

c/o Openwave Systems Inc.

2100 Seaport Boulevard

Redwood City, CA 94063

 

Re: Amended and Restated Employment Terms

 

Dear Dave:

 

This letter sets forth the terms of your employment at Openwave Systems Inc.
(the “Company”). This letter supersedes all prior agreements relating to the
terms of your employment except for the Confidentiality and Invention Assignment
Agreement (“Confidentiality Agreement”) previously entered into between you and
the Company. The terms of the offer are set forth below, as supplemented by the
employment terms set forth in the Company’s standard form of Indemnification
Agreement for Executive Officers and Directors, a copy of which is attached to
this letter, and referred to, collectively with this letter, as the “Executive
Offer Documents.” The terms set forth below are effective as of October 3, 2005,
except as otherwise set forth below.

 

1. Title and Cash Compensation.

 

Your title will be Senior Vice President of Worldwide Sales. You will continue
to report to Al Snyder. Effective October 3, 2005, your monthly base salary will
be $20,833.33 or $250,000 on an annualized basis. Additionally, you will be
eligible for incentive compensation under the Company’s 2005 General Manager
Sales Incentive Plan, as amended from time to time, and your target variable
compensation will be $250,000 based on your performance in achieving defined
objectives according to the Plan. At target, your total cash compensation (TCC)
is $500,000 on an annualized basis.

 

2. Other Benefits.

 

You will continue to be entitled to any benefits applicable to you under the
Company’s Executive Severance Policy, as in effect at the applicable time. As an
employee, you also will continue to be eligible to receive our standard employee
benefits except to the extent that this letter agreement provides you with more
valuable benefits than the Company’s standard policies.

 

3. Additional Terms.

 

You should be aware that your employment with the Company is for no specified
period and constitutes “at will” employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, subject to the severance obligations under or referred to in this letter.



--------------------------------------------------------------------------------

Mr. Dave Whalen

Page 2 of 2

 

In consideration of the foregoing, you hereby reconfirm your obligations under
the Confidentiality and Invention Assignment Agreement.

 

Please review these terms to make sure they are consistent with your
understanding. If so, please send the original signed offer letter in the
provided envelope to Angela Polk in Openwave’s Legal Department no later than
two days after your receipt of this letter.

 

/s/ Tim Burch

Tim Burch

SVP, Human Resources

 

Accepted by:

/s/ Dave Whalen

Dave Whalen